﻿The Senegalese delegation, through me, wishes to convey to you. Sir, its warm congratulations on your well-deserved election to the presidency of the forty-fourth session of the General Assembly of the United Nations. It is a well-deserved tribute to both you and your great country, Nigeria, which is a friend of my country. Your personal qualities as a seasoned politician and a distinguished diplomat, and the wealth of experience you have gained in the United Nations system certainly guarantee that our work will proceed successfully.
May I here reiterate our deep gratitude to your predecessor, Mr. Dante Caputo of Argentina, who so skilfully directed the debates at last year's session of the General Assembly, and to reiterate our unreserved support for Mr. Javier Perez de Cuellar, the Secretary-General, for the talent and devotion he has evinced in his tireless activities in the service of peace, development and the strengthening of the role of the world Organization.
Last year, from this very rostrum, distinguished people expressed their joy at the new era of dialogue and understanding which had been engendered by improved relations between the united States and the Union of Soviet Socialist Republics. It is very gratifying to note that this atmosphere of detente and co-operation is continuing and even growing, as indicated by the winding down, aid the considerable progress made towards the settlement, of a number of regional conflicts whose constant deterioration had for long been a feature of international relations.
The start made, on 1 April 1989, in the implementation of the plan for Namibia's independence the signature and implementation of the tripartite agreements by Angola, Cuba and South Africa-, the initiatives taken by Africa to promote national reconciliation in Angola} the conclusion of the Algiers Agreement, by which Libya and Chad have finally embarked on the course of the final settlement of what remains of their dispute} the opportunities provided by the ongoing efforts of the Secretary-General of the united Nations and the current Chairman of the Organization of African Unity (OAU) in the matter of Western Sahara-, all these are events which allow us to hope for peace in these parts of the African continent. Similarly, in Central America, the process underlying the so-called Arias plan has been confirmed and strengthened as a result of the Tala agreements of 7 August 1989.
More recently, the Paris International Conference on Cambodia suspended its work on a note of hope. We congratulate France and Indonesia, the co-Chairmen of that important Conference, and we urge the Khmer parties and those directly concerned to seize this historic opportunity to ensure that their professed desire
foe peace aid national conciliation in Cambodia is translated into fact. The current session of the General assembly provides an unequalled opportunity for the international community to work to promote conditions which will favour the resumption and conclusion of the Paris Conference, taking duly into account the very realistic and constructive proposals made by the Democratic Kampuchean resistance.
Finally, the persistent action of the Secretary-General in Cyprus, despite the persistence of real difficulties there, should also be encouraged.
We welcome this significant progress which is the result of the political will displayed by the parties directly concerned, as well as of the contribution of other protagonists on the international scene, first and foremost the great Powers.
Our Organization's role, which has been visibly strengthened over recent years, has made it possible for it to take a more active part in maintaining this positive and dynamic process and, in particular, in carrying out its main responsibility of maintaining international peace and security through operations such as those under way in Lebanon, Iran and Iraq, Angola and Namibia. We must safeguard that credibility at all cost. In this connection, current events in Namibia, where the united Nations is engaged in the broadest peace-keeping operation ever undertaken, will test the maturity of this world body.
Another indication of the strengthened role of the united Nations is the activity of the Security Council. Working energetically in an atmosphere of calm, cordiality and openness, the Security Council has effectively reacted whenever the international situation so required. Senegal has the honour and privilege of being involved, for the second time, in the work of that important body as a non-permanent member, whose term of office of two years will conclude at the end of this year.
Discreetly but also resolutely, my country has endeavoured to make a positive, consistent contribution to the activities of the Council in a particularly eventful period. We all share the responsibility to safeguard the current public image of our Council, an institution which has been made more effective by a propitious political climate in which, together with the other members, the non-aligned countries play a notable role through their constructive ad concerted approach ad their determination and solidarity in the defence of just causes. This optimistic picture of the world situation and the role of our Organization should not lead us to overlook the fact that a great deal still remains to be done in Palestine and in Lebanon people are still suffering from foreign occupation? apartheid continues to make millions of innocent victims in South Africa? although the guns have fallen silent in the case of Iran and Iraq, peace is slow in coming? in Afghanistan the Geneva Agreements still have to be made a reality? and other hotbeds of tension have emerged.
The deteriorating situation in the occupied Palestinian Arab territories and the dangerous impasse in efforts to find a political solution are the two main features of the Middle East question. Senegal deeply regrets the lack of any appropriate reaction by Israel to the courageous initiatives of the Palestine Liberation Organization. Just as every time it has been a matter of having law triumph over force and supporting the valiant struggles of peoples against oppression and domination, my country was among the first to recognize the new State of Palestine. It is fitting that I should reiterate here the glowing tribute the Head of State, His Excellency Mr. Abdou Diouf, and the Government and people of Senegal paid to Chairman Yasser Arafat, the National Palestine Council aid the fraternal people of Palestine.
Given the impasse created by the lack of any positive response from the Israeli Government to the constructive position adopted by the Palestinian side, the 10-point proposal put forward by President Mohamed Hosni Mubarak constitutes a powerful initiative which could well pave the way to a process of fruitful dialogue between the Israelis and the Palestinians.
At this time, everything mist be done to induce Israel to respect the provisions of the Fourth Geneva Convention of 12 August 1949 on the protection of civilians in time of war, in order to safeguard the protection of civilian populations in the occupied Palestinian territories against the repression of the Israeli occupation forces, which are striving in vain to stifle the intifadah.
The situation in the Gulf remains a source of concern. More than a year after the cease-fire between Iran and Iraq, there is still no peace. Senegal appeals to both parties to demonstrate more flexibility in the negotiations under the auspices of the Secretary-General for the full implementation of Security Council resolution 598 (19 8 7).
As current Chairman of the Summit of Francophone States - a family to which Lebanon belongs - Senegal makes a similar appeal to all those who are involved in the Lebanese tragedy for the peace plan initiated on behalf of the League of Arab States by the Kings of Saudi Arabia and Morocco and the Head of State of Algeria to receive their full support and for peace to be restored in that war-torn country.
In addition to existing conflicts, there are tense situations which may well explode and join the list of numerous problems facing our world. It is strange indeed that such situations should persist, given the impressive means provided to member States by the United Nations Charter for the prevention and settlement of conflicts.
In response to the concern expressed in this connection by the Secretary-General, the General Assembly at its forty-third .session adopted the Declaration on the Prevention and Removal of Disputes and Situations Which May Threaten International Peace and Security and on the Role of the United Nations in this Field (resolution 43/51).
Senegal appeals to all the train organs of the Organization and Member States for direct concerted action to prevent conflicts. The Charter provides an appropriate legal framework, aid that Declaration not only enshrines the political will of Member States but also contains the necessary guidelines and recommendations to that effect.
Among other instances where this united Nations policy to eliminate situations which may affect international peace and security can be applied, Namibia must indeed be a test case.
The Security Council, which bears particular responsibility in the process of bringing independence to Namibia, after having adopted, by its resolution 435 (1978), the necessary steps to ensure free participation in the electoral process leading to the speedy accession of the Territory to independence, continues to play an active, positive and constructive role in support of the Secretary-General's efforts.
It is our duty, for present and future generations, to make a success of "Operation Namibia". That is why, as the united Nations independence plan invites us to do, we must ensure that the ballot is organized, the elections themselves are held end their results are certified only provided that the Secretary-General's Special Representative has, at each and every stage, verified the equity and applicability of all the measures relating to the political process.
Without a firm and vigorous position being taken by the international community, together with constant vigilance to ensure that South Africa scrupulously respects both the letter and the spirit of resolution 435 (1978), the sacrifices of the Namibian people under the far-sighted and courageous leadership of the South West Africa People's Organization may well come to naught, as well as the efforts which have been made hitherto, and the whole process under way may be called into question once again. The selfless devotion of the members of the United Nations Transition Assistance Group, that exemplar of international solidarity, would thus be ill rewarded, with incalculable consequences for the preservation of international peace and security.
If we can be firm and resolute, vigilant and committed, the valiant Namibian people will shortly see the dawn which heralds its freedom and independence. In that case, we would deserve the confidence the peoples aid Governments of the world have placed in the united Nations and in the fundamental values it represents and could heartily welcome the new State of Namibia into the united Nations family.
While the situation in Namibia is a matter of deep concern, that which prevails in South Africa is a source of even greater anxiety, with the reinstitution of the state of emergency, the outlawing of anti-apartheid political organizations, the censorship of the press, arrests without trial, the imposition of the death sentence on political opponents despite appeals for clemency by the international community, as well as the organization of elections which are essentially anti-democratic because they exclude the black majority. Is it not high time for Pretoria to understand that it is pointless to try to swim against the current of history? South Africa should be aware that it will never be able to stem the heroic struggle being waged by the African National Congress, the Pan Africanist Congress of Azania and the anti-apartheid organizations to bring to that country a non-racial, democratic and equal society. It is true that some signs seem to indicate that there have been certain tentative changes in perception. Until the proclaimed intentions are embodied in an effective policy which will in fact put an end to apartheid, we mist remain on our guard and increase our pressure on the Pretoria regime. My delegation will have occasion to revert to this when our Assembly holds its special session devoted to apartheid in December 1989.
While there has been a decline in tension in international politics, while a number of regional conflicts are being pacified aid there is growing hope of peace, the international economic situation is becoming more and more disquieting. Those who are victims of it are essentially the men, women and children living in the regions of Africa, Asia, Latin America and the Caribbean, which are faced with socio-economic realities which in many respects are worse than those which prevailed 25 years ago. Subsistence societies populations with no hope, exposed to famine, poverty aid natural disasters, desertification and locust infestations; economies devastated by interminable crisis; the marginal treatment that is all that is given to the economies of developing coin tries; and the exclusion of those economies from decision-making processes regarding the international economic situation - that is the harsh reality faced by the developing coin tries.
Of course, there are certain prospects which may still give us a glimmer of hope. That is true, for example, of the forthcoming special session to be held in April 1990, a session of the General Assembly on economic co-operation. It is also issue of the Paris Conference in September 1990 on the least developed com tries, and the eighth session of the united Nations Conference on Trade and Development, in 1991. But how many such meetings on which our people have hung their hopes have finally proved to be totally disheartening with respect to any tangible results?
Thus in a year and a half the fifth anniversary of the United Nations Programme of Action for African Economic Recovery and Development will be reached. But, the critical economic situation in Africa, whose recovery and development were the two main purposes of that Programme of Action, is far from having improved. On the contrary, it is worsening as the days go by. As was clearly indicated by the mid-term appraisal, the response expected from the developed countries and international financial and development institutions has been far from commensurate with the efforts and constraints the African countries have imposed upon themselves.
Therefore, in future, to make the best of what happens to us, we must bring to bear much more our sense of solidarity and shared responsibility.
In another area, the agreed international target in the field of public aid for development, adopted by the Assembly 20 years ago, has still not been attained, and current trends, according to experts, seem to be moving towards stagnation and even regression.
As far as financial flows between North and South are concerned, the fact is that there has been an unprecedented net transfer of resources from South to North, notwithstanding commitments made particularly in the case of Africa at this very place in May 1986, which very clearly indicates the growing gap between the developed world of the North and the underdeveloped world of the South.
Turning to the external debt of the developing countries, if certain remedies have been mooted today, a global and final settlement is still a thing of the future. Speaking from Mi is rostrum in September 1987, we noted with satisfaction the decisions taken by a number of countries to cancel or convert into gifts the public debt contracted by African countries seriously affected by the crisis. Today it is our pleasure to welcome the decision, announced in Dakar by President  Mitterrand at the third summit meeting of French-speaking African countries, to cancel as of 1 January 1990 all debts with respect to development aid in the case of 35 African countries. My country is also gratified that similar decisions have since been announced by Belgium and quite recently by Italy.
If it is clear that these unilateral and transitional measures offer relief to the recipient countries, it is none the less evident that if they are to be fully effective they should be followed up by general structural measures which would be the outcome of a multilateral consultation between the debtors on the one hand and creditor nations and international bodies on the other.
Finally, what can we say that has not already been said of the situation besetting the commodity prices of the countries of the South, whose constant decline has led to even greater vulnerability for economies already undergoing structural adjustments for which they have paid a high price in human and social resources?
This gloomy picture of the world economy should encourage us to take a more realistic look at things and to be more disciplined in our actions. It calls for genuine concerted action patterned after the groundwork already done in certain fields such as disarmament, the environment, drugs and the settlement of international conflicts.
The collective impulse which has been noticeable for some years in connection with the dangerous arms race; the progress that has been or is now being achieved in the effort to bring about effective disarmament; the praiseworthy initiatives taken to protect the ecological environment? the desire which mobilizes everyone, both peoples and Governments, to carry out an implacable struggle against drugs; and the political will revealed in the approach taken to defusing and resolving international conflicts are all indicative of two things that the world has become aware of - first, the oneness of our environment, irrespective of the diversity of its security, military, health and social components, as well as ecological, political and economic factors, and, secondly, the need to meet the major challenges of mankind in a concerted, joint and peaceful way.
Let us not be mistaken. Neither the countries of the North themselves nor exclusively those of the South can meet all these challenges - not only because pollution, drugs, chemical weapons and other strategic weapons do not respect State borders and should be treated on a world-wide basis, but also because each of these questions incorporates a number of aspects whose relation to economic and social development is essential. Thus, the whole range of problems relating to drugs reveals the link between the economy, health and society, and the question of waste products reveals the relationship between industry, ecology and development? the question of disarmament illustrates the interrelated complex of security, peace and development, just as efforts to eradicate underdevelopment must necessarily include the twofold dimension of, on the one hand, furnishing incentives foe production, particularly by boosting commodity export earnings, and, on the other, relieving the debt burden and improving social conditions in the underdeveloped countries.
When we take an overall look at the relations and interactions between these various problems, we must realize that we are facing a system that is a homogeneous
whole, and that the necessary pre-condition for real progress is simultaneous action on all of the different elements of that system. It is in this context that we should view the initiative taken in July 1989 by the Heads of State of Egypt, Senegal and Venezuela and by the Prime Minister of India to re-institute a North-South dialogue on natters of common concern for both hemispheres, aid also through regular summit consultations. This initiative has already gained the support of the Organization of African Unity (OAU), the Movement of Non-Aligned Countries, and here, of certain delegations. I have no doubt that the Assembly will give it the necessary world support so that it may become a reality in the near future.
Among the most painful realities at the end of this twentieth century, famine is undoubtedly the most repugnant, both because of its persistent nature and because of its manifestations. Indeed, it is really unacceptable that, while in the northern hemisphere, overproduction and over-consumption lead to enormous waste - a barely tolerable level of waste - elsewhere, every passing minutes takes a death toll of thousands of people who are dying from hunger, including a large number of children in the third world in general and in Africa more specifically. The spectre of children, women end old people dying of hunger must be removed forever. That is possible - and indeed, it is less difficult than one might imagine, because there are means available to us.
Three years ago the head of the State of Senegal, His Excellency President Abdou Diouf, receiving the Africa Leadership prize of the Hunger Project, which was then being awarded for the first time, put forward the idea of a world-wide front for the eradication of hunger in Africa and throughout the world before the end of the century. This campaign, particularly in Africa, was designed to reverse the trend towards deterioration of the food situation and increasing dependency on external sources, to preserve the ecological balance of the continent and to promote the emergence of new systems of production and protection of more better suitable crops.
On behalf of the Senegalese delegation, I pay a tribute to those who have taken the initiatives of putting forward at the present session a proposal that this last decade of our century be declared the decade for the elimination of hunger throughout the world. It is my hope that this project will take shape very rapidly with the active assistance of all countries and international agencies concerned, and that the objectives of that decade will in fact be achieved on the threshold of the third millennium, in 10 years' time.
I have just referred to children as being in the forefront of those who fall victim to famine. While famine is one of the main causes of infant mortality, it is not the only factor that can be regarded as a violation of the rights of this fragile yet essential component of mankind which is the child. Thirty years ago, in order to afford protection to children, the international community adopted the Declaration on the Rights of the Child. 1989 is also the tenth anniversary of the International Year of the Child. This twofold commemoration should, we believe, provide us with an opportunity to stress the need to give better protection to children and to promote the interests of this precious human resource by adopting an appropriate legal framework that will regulate the fundamental rights of children in all their aspects. To that end, Senegal co-sponsored the draft that became resolution 43/112 of 8 December 1988, in which the General Assembly requested the Commission on Human Rights to give the highest priority to the draft convention on the rights of the child and to submit it to the assembly at its forty-fourth session.
In keeping with its cultural values, Africa has been constantly associated with the efforts made by the international community to promote and protect the rights of the child. In many countries of the continent, major initiatives have been taken to benefit children as part of the international year devoted to the protection, survival and development of the African child, proclaimed by the OAU in 1988.
I should therefore like to echo what has been said by other members of the international community to the effect that not only should the draft convention on the rights of the child be adopted before the end of the present session of the General Assembly, but that it should be ratified by all Member States as soon as possible and the long-awaited summit on children should be held shortly.
I have referred to the questions of the environment and drugs. I shall not say anything more about these, except to reiterate the determination of my country to continue to afford its full co-operation in matters of the protection of the environment. It has already done this by participating at the highest possible level, at the beginning of the year in the Netherlands, in the meeting of Heads of State that resulted in the Hague Declaration, and by proposing, in Geneva this year, that protection of the environment should include measures for combating desertification and drought, which are a matter of priority for a number of countries, including African countries. Likewise, Dakar recently hosted two important ministerial meetings on the marine environment of the Atlantic and on industrial waste. Finally, it was on the initiative of my country that the most recent summit conference of the OAU proclaimed 1990 the African year for the environment.
Regarding efforts to combat drugs, to which Senegal attaches major importance, here I should like to announce that the Senegalese deputies, meeting in special session, are at present considering a bill that would authorize our country to ratify the United Nations Convention against Illicit Traffic in narcotic Drugs and psychotropic Substances, which will make my country the first State in Africa aid the second in the world to ratify it.
In other words, Senegal fully supports the bold steps taken by Colombia which have been supported by other countries, including the united States of America, to struggle against this scourge of our times. We likewise subscribe to the idea of an international meeting on this important issue.
In conclusion, if I have devoted the latter parts of my address to the question of improving the international legal order, that is - as delegations know since our countries share the same conviction - because Senegal has always adhered firmly to the primacy of law.
In this connection I cannot fail to note with satisfaction the conclusions reached at the meeting of the non-aligned countries on the primacy of international law, held at The Hague this year to celebrate the ninetieth anniversary of the first peace conference.
My country has promoted the primacy of law to a cardinal principle of its domestic political system as well as its foreign policy.
Internally, my country's well-known commitment has taken the form of a multi-party democratic system with 17 distinct political formations, some 20 newspapers and periodicals, and open elections.
Externally, Senegal has made respect for international law a sacred standard of conduct, both in time of peace and in periods of crisis, together with its distant and neighbouring partners. Through me, it reiterates here and now its firm desire always to respect, and always to ensure respect for, international law, starting with that which defines the frontiers we inherited when we acceded to independence and which define our territorial identity within the international community of States.
